COOK, Judge
(concurring in the result):
The ruling under review is one denying a defense motion to dismiss the charges, or, alternatively, to prevent two government witnesses from testifying1 because of alleged misconduct by government officials in the preliminary proceedings which was represented as a “conspiracy” to keep the witnesses “from . . . [defense counsel] until the very last moments of trial.” However, civilian defense counsel conceded he did not want “a continuance to interview” the witnesses. Also, he admitted he had conferred with the witnesses before trial and anticipated their testimony at accused’s trial to be “much the same” as that given at a completed trial of a companion case. Further, he disclaimed any interest in a continuance to prepare for cross-examination of the witnesses.
Improper interference with accused’s right to access to a witness is not generally remedied by dismissal of the charges against the accused. Rather, the appropriate initial remedy is to continue the trial to allow the accused to exercise the right. Only if the Government persists in denying the accused the right, and, thereby, deprives him of effective preparation for trial, can there be administered the strong medicine of abatement of the proceedings or the barring of the testimony of the witness at trial. United States v. Carpenter, 1 M.J. 384 (C.M.A.1976). See also United States v. Willis, 3 M.J. 94 (C.M.A.1977). As accused’s counsel had actually interviewed the witnesses in advance of trial, and, concededly, were fully prepared to cross-examine them at trial, no right of access to the witnesses remained to be vindicated. In my opinion, the trial judge properly denied the defense motion to dismiss the charges or to suppress the testimony of the witnesses.
The second assignment of error questions the propriety of accused’s cross-examination. The alleged improprieties relate to “uncharged misconduct” and an “insinuation” that the accused “may have threatened” Airman Spencer. Government counsel dispute some of the instances of alleged uncharged misconduct relied upon by the accused and contend that others are taken out of context. The record indicates the trial judge sustained defense objections in some of the instances, and on several occasions specifically instructed the court members to disregard the matter now in dispute.
Considering the judge’s trial rulings and instructions to disregard, I am impelled to conclude that if there was a residuum of impropriety in the cross-examination of the accused on acts of uncharged misconduct, appellate consideration of it as ground for reversal was effectively foreclosed by the defense request that the instruction proposed by the judge not be given. See my *208separate statement in United States v. James, 5 M.J. 382 (C.M.A.1978).
Turning to the “insinuation” that the accused had threatened Spencer, the subject was first raised at the hearing on the defense motion to dismiss the charges. On that motion, Spencer testified as a defense witness. Upon questioning by defense counsel, he indicated that he feared for his safety at Holloman and believed that he could be shot. On cross-examination, he explained that the people who “might want to kill” him were the “guys” whom he had implicated in drug offenses; these included the accused. Spencer testified also that “last week,” “right out” on the steps of the courtroom building, he had heard the accused say to one of the others he had implicated, “He’ll get his.” As no one else was in the area, Spencer inferred that the remark was a threat to him, although he admitted he did not “know for sure.” Further, he said that while at Kirtland he had been informed of a telephone message that had been received to the effect that if he “went through with this . . [he] wouldn’t live long”; he had told civilian defense counsel of this message.
In his testimony on the merits, Spencer said nothing about threats. However, on cross-examination defense counsel asked whether he had been court-martialed for the sale of heroin. When he admitted the fact, counsel asked Spencer whether he had been “approached about making statements” about others. Again, Spencer replied in the affirmative. Thereupon, counsel inquired into the substance of the conversation. Spencer explained that “the main thing” was “my protection.” On redirect examination by trial counsel, Spencer stated that the only promise made to him in connection with his testimony against the accused was his “protection.”
Testifying in his own behalf, the accused represented during direct examination that he had “heard all the testimony presented against” him. Through a series of questions calling for a “yes” or “no” answer, he denied various details of the testimony of both Spencer and Jorges that implicated him in the drug offenses. In cross-examination, he admitted he knew Jorges and Spencer “pretty well,” and that there was “always a lot of conversation in the barracks” about drugs. At that point, trial counsel turned to Spencer’s testimony relating to his protection. The ensuing colloquy is as follows:
Q: All right, now you heard Airman Spencer testify that he was concerned about his personal protection, is this not correct?
A: Yes, sir.
Q: Personal safety, and why — do you have any idea as to why he would say that?
A: Well sir, if I told all the lies that he told about people, I’d be scared for my life, too.
Appellate defense counsel contend that the colloquy constitutes an invidious suggestion “that the accused may have threatened or intimidated Airman Spencer.” They concede that accused’s response “stifled that line of questioning,” but they insist that the mere attempt was so prejudicial a “smear” of the accused by uncharged misconduct as to require reversal of the findings of guilty of the drug charges.
That a party has threatened to injure a witness if he testifies against him is admissible as “affirmative evidence of the weakness” of his own case. United States v. Remington, 191 F.2d 246, 251 (2d Cir. 1951), cert. denied, 343 U.S. 907, 72 S.Ct. 580, 96 L.Ed. 1325 (1952); see also 2 Wigmore, Evidence § 278 (3rd ed. 1940). The evidence recited earlier of the threats to Spencer provided a solid basis for a careful examination of the accused on the subject. It may be, as appellate defense counsel acknowledge, that the accused’s adroitness in turning the preliminary question to his own advantage “stifled” trial counsel’s further pursuit of the matter, but it was not error for counsel to ask the question he did. Nor do I discern disadvantage to the accused from the exchange.
Neither of the accused’s lawyers objected to the question or requested the trial judge to instruct the court members to disregard *209it and the answer. The record of their objections to arguably impermissible questions and other evidence demonstrates their alertness to potentially adverse matter. That they did not oppose the question or the answer suggests they did not consider the exchange harmful to the accused. I am not persuaded that the requirements of a fair trial demand we now treat the matter as so detrimental to the accused as to necessitate reversal of the findings of guilty.
For the reasons given, I join in the affirmance of the decision of the United States Air Force Court of Military Review.

. In later argument, defense counsel refined the request for relief to include an alternative request that testimony be suppressed. The argument mentioned only the testimony of Spencer, but counsel’s statement was interrupted by the judge, and he was not given an opportunity to complete it. As the initial objection involved two witnesses, I do not regard counsel’s statement as affirmatively limiting the prayer for alternative relief to the testimony of Spencer.